EXHIBIT 10.1
SPECTRUM PHARMACEUTICALS, INC.
2003 AMENDED AND RESTATED INCENTIVE AWARD PLAN
     SPECTRUM PHARMACEUTICALS, INC., a Delaware corporation (the “COMPANY”), has
adopted this 2003 Amended and Restated Incentive Award Plan, (the “PLAN”), which
amends and restates the Spectrum Pharmaceuticals, Inc. 2003 Stock Incentive Plan
for the benefit of its eligible employees, consultants and directors.
ARTICLE 1
PURPOSE
     1.1 General. The purpose of the Plan is to promote the success and enhance
the value of the Company by linking the personal interests of the members of the
Board, employees, consultants, officers, and executives of the Company and any
Subsidiary, to those of Company stockholders and by providing such individuals
with an incentive for outstanding performance to generate superior returns to
Company stockholders. The Plan is further intended to provide flexibility to the
Company in its ability to motivate, attract, and retain the services of members
of the Board, employees, consultants, officers, and executives of the Company
upon whose judgment, interest, and special effort the successful conduct of the
Company’s operation is largely dependent.
ARTICLE 2
DEFINITIONS AND CONSTRUCTION
     2.1 Definitions. The following words and phrases shall have the following
meanings:
          (a) “AWARD” means an Option, a Restricted Stock award, a Stock
Appreciation Right award, a Performance Share award, a Dividend Equivalents
award, a Stock Payment award, a Restricted Stock Unit award, or a
Performance-Based Award granted to a Participant pursuant to the Plan.
          (b) “AWARD AGREEMENT” means any written or electronic agreement,
contract, or other instrument or document evidencing an Award.
          (c) “BOARD” means the Board of Directors of the Company.
          (d) “CAUSE” includes one or more of the following: (i) the commission
of an act of fraud, embezzlement or dishonesty by a Participant that has a
material adverse impact on the Company or any successor or parent or Subsidiary
thereof; (ii) a conviction of, or plea of “guilty” or “no contest” to, a felony
by a Participant; (iii) any unauthorized use or disclosure by a Participant of
confidential information or trade secrets of the Company or any successor or
parent or Subsidiary thereof that has a material adverse impact on any such
entity or (iv) any other intentional misconduct by a Participant that has a
material adverse impact on the Company or any successor or parent or Subsidiary
thereof. However, if the term or concept of “Cause” has been defined in an
agreement between a Participant and the Company or any successor or parent or
Subsidiary thereof, then “Cause” shall have the definition set forth in such
agreement. The foregoing definition shall not in any way preclude or restrict
the right of the Company or any successor or parent or Subsidiary thereof to
discharge or dismiss any Participant in the service of such entity for any other
acts or omissions, but such other acts or omissions shall not be deemed, for
purposes of this Plan, to constitute grounds for termination for Cause.

 



--------------------------------------------------------------------------------



 



          (e) “CHANGE OF CONTROL” means and includes each of the following:
               (i) the acquisition, directly or indirectly, by any “person” or
“group” (as those terms are defined in Sections 3(a)(9), 13(d) and 14(d) of the
Exchange Act and the rules thereunder) of “beneficial ownership” (as determined
pursuant to Rule 13d-3 under the Exchange Act) of securities entitled to vote
generally in the election of directors (“voting securities”) of the Company that
represent 50% or more of the combined voting power of the Company’s then
outstanding voting securities, other than:
                    (A) an acquisition by a trustee or other fiduciary holding
securities under any employee benefit plan (or related trust) sponsored or
maintained by the Company or any person controlled by the Company or by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any person controlled by the Company, or
                    (B) an acquisition of voting securities by the Company or a
corporation owned, directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of the stock of the
Company;
               Notwithstanding the foregoing, the following event shall not
constitute an “acquisition” by any person or group for purposes of this
subsection (e): an acquisition of the Company’s securities by the Company that
causes the Company’s voting securities beneficially owned by a person or group
to represent 50% or more of the combined voting power of the Company’s then
outstanding voting securities; provided, however, that if a person or group
shall become the beneficial owner of 50% or more of the combined voting power of
the Company’s then outstanding voting securities by reason of share acquisitions
by the Company as described above and shall, after such share acquisitions by
the Company, become the beneficial owner of any additional voting securities of
the Company, then such acquisition shall constitute a Change of Control; or
               (ii) during any period of twelve consecutive months, individuals
who, at the beginning of such period, constitute the Board together with any new
director(s) (other than a director designated by a person who shall have entered
into an agreement with the Company to effect a transaction described in clauses
(i) or (iii) of this subsection (e)) whose election by the Board or nomination
for election by the Company’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof;
or
               (iii) the consummation by the Company (whether directly involving
the Company or indirectly involving the Company through one or more
intermediaries) of (x) a merger, consolidation, reorganization, or business
combination or (y) a sale or other disposition of all or substantially all of
the Company’s assets or (z) the acquisition of assets or stock of another
entity, in each case other than a transaction:
                    (A) which results in the Company’s voting securities
outstanding immediately before the transaction continuing to represent (either
by remaining outstanding or by being converted into voting securities of the
Company or the person that, as a result of the transaction, controls, directly
or indirectly, the Company or owns, directly or indirectly, all or substantially
all of the Company’s assets or otherwise succeeds to the business of the Company
(the Company or such person, the “SUCCESSOR ENTITY”)) directly or indirectly, at
least a majority of the combined voting power of the Successor Entity’s
outstanding voting securities immediately after the transaction, and
                    (B) after which no person or group beneficially owns voting
securities representing 50% or more of the combined voting power of the
Successor Entity; provided, however, that no person or group shall be treated
for purposes of this clause (B) as beneficially owning 50% or more of

2



--------------------------------------------------------------------------------



 



combined voting power of the Successor Entity solely as a result of the voting
power held in the Company prior to the consummation of the transaction; or
               (iv) the Company’s stockholders approve a liquidation or
dissolution of the Company.
          Notwithstanding the foregoing, a transaction shall not constitute a
“CHANGE OF CONTROL” if: (w) its sole purpose is to change the state of the
Company’s incorporation; (x) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction; (y) it constitutes
the Company’s initial public offering of its securities; or (z) it is a
transaction effected primarily for the purpose of financing the Company with
cash (as determined by the Committee in its discretion and without regard to
whether such transaction is effectuated by a merger, equity financing or
otherwise).
          The Committee shall have full and final authority, which shall be
exercised in its discretion, to determine conclusively whether a Change of
Control of the Company has occurred pursuant to the above definition, and the
date of the occurrence of such Change of Control and any incidental matters
relating thereto.
          (f) “CODE” means the Internal Revenue Code of 1986, as amended.
          (g) “COMMITTEE” means the committee of the Board described in
Article 12.
          (h) “COVERED EMPLOYEE” means an Employee who is, or could be, a
“covered employee” within the meaning of Section 162(m) of the Code.
          (i) “DISABILITY” means, for purposes of this Plan, that the
Participant qualifies to receive long-term disability payments under the
Company’s long-term disability insurance program, as it may be amended from time
to time.
          (j) “DIVIDEND EQUIVALENTS” means a right granted to a Participant
pursuant to Article 8 to receive the equivalent value (in cash or Stock) of
dividends paid on Stock.
          (k) “EMPLOYEE” means any officer or other employee (as defined in
accordance with Section 3401(c) of the Code) of the Company or any Subsidiary. A
person shall not cease to be an Employee in the case of (i) any leave of absence
approved by the Company or (ii) transfers between locations of the Company or
between the Company, any Subsidiary, or any successor. For purposes of Incentive
Stock Options, no such leave may exceed ninety days, unless reemployment upon
expiration of such leave is guaranteed by statute or contract. Neither service
as a director nor payment of a director’s fee by the Company shall be
sufficient, by itself, to constitute “employment” by the Company.
          (l) “EXCHANGE ACT” means the Securities Exchange Act of 1934, as
amended.
          (m) “FAIR MARKET VALUE” shall mean, as of any date, the value of Stock
determined as follows:
               (i) If the Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system for the last market trading
day prior

3



--------------------------------------------------------------------------------



 



to the date of determination, as reported in The Wall Street Journal or such
other source as the Committee deems reliable;
               (ii) If the Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, its Fair Market Value shall be the
mean of the closing bid and asked prices for the Stock on the date prior to the
date of determination as reported in The Wall Street Journal or such other
source as the Committee deems reliable; or
               (iii) In the absence of an established market for the Stock, the
Fair Market Value thereof shall be determined in good faith by the Committee.
          (n) “GOOD REASON” means a Participant’s voluntary resignation
following any one or more of the following that is effected without the
Participant’s written consent: (i) a reduction in his or her base salary
following a Change of Control, unless the base salaries of all similarly
situated individuals are similarly reduced or (ii) a relocation of such
Participant’s place of employment of more than fifty (50) miles following a
Change of Control.
          (o) “INCENTIVE STOCK OPTION” means an Option that is intended to meet
the requirements of Section 422 of the Code or any successor provision thereto.
          (p) “NON-EMPLOYEE DIRECTOR” means a member of the Board who qualifies
as a “Non-Employee Director” as defined in Rule 16b-3(b)(3) of the Exchange Act,
or any successor definition adopted by the Board.
          (q) “NON-QUALIFIED STOCK OPTION” means an Option that is not intended
to be an Incentive Stock Option.
          (r) “OPTION” means a right granted to a Participant pursuant to
Article 5 of the Plan to purchase a specified number of shares of Stock at a
specified price during specified time periods. An Option may be either an
Incentive Stock Option or a Non-Qualified Stock Option.
          (s) “PARTICIPANT” means a person who, as a member of the Board,
consultant to the Company or any Subsidiary or Employee, has been granted an
Award pursuant to the Plan.
          (t) “PERFORMANCE-BASED AWARD” means an Award granted to selected
Covered Employees pursuant to Articles 6 and 8, but which is subject to the
terms and conditions set forth in Article 9. All Performance-Based Awards are
intended to qualify as Qualified Performance-Based Compensation.
          (u) “PERFORMANCE CRITERIA” means the criteria that the Committee
selects for purposes of establishing the Performance Goal or Performance Goals
for a Participant for a Performance Period. The Performance Criteria that will
be used to establish Performance Goals are limited to the following: net
earnings (either before or after interest, taxes, depreciation and
amortization), net losses, sales or revenue, operating earnings, operating cash
flow, return on net assets, return on stockholders’ equity, return on assets,
return on capital, stockholder returns, gross or net profit margin, earnings per
share, price per share of Stock, and market share, any of which may be measured
either in absolute terms or as compared to any incremental increase or as
compared to results of a peer group. The Committee shall, within the time
prescribed by Section 162(m) of the Code, define in an objective fashion the
manner of calculating the Performance Criteria it selects to use for such
Performance Period for such Participant.
          (v) “PERFORMANCE GOALS” means, for a Performance Period, the goals
established in writing by the Committee for the Performance Period based upon
the Performance Criteria. Depending on the Performance Criteria used to
establish such Performance Goals, the Performance Goals may be

4



--------------------------------------------------------------------------------



 



expressed in terms of overall Company performance or the performance of a
division, business unit, or an individual. The Committee, in its discretion,
may, within the time prescribed by Section 162(m) of the Code, adjust or modify
the calculation of Performance Goals for such Performance Period in order to
prevent the dilution or enlargement of the rights of Participants (i) in the
event of, or in anticipation of, any unusual or extraordinary corporate item,
transaction, event, or development, or (ii) in recognition of, or in
anticipation of, any other unusual or nonrecurring events affecting the Company,
or the financial statements of the Company, or in response to, or in
anticipation of, changes in applicable laws, regulations, accounting principles,
or business conditions.
          (w) “PERFORMANCE PERIOD” means the one or more periods of time, which
may be of varying and overlapping durations, as the Committee may select, over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Participant’s right to, and the payment of, a
Performance-Based Award.
          (x) “PERFORMANCE SHARE” means a right granted to a Participant
pursuant to Article 8, to receive cash, Stock, or other Awards, the payment of
which is contingent upon achieving certain performance goals established by the
Committee.
          (y) “PLAN” means this Spectrum Pharmaceuticals, Inc. 2003 Equity
Incentive Award Plan, as amended and/or restated from time to time, as successor
to the Spectrum Pharmaceuticals, Inc. 2003 Stock Incentive Plan.
          (z) “PUBLIC TRADING DATE” means the first date upon which Stock is
listed (or approved for listing) upon notice of issuance on any securities
exchange or designated (or approved for designation) upon notice of issuance as
a national market security on an interdealer quotation system.
          (aa) “QUALIFIED PERFORMANCE-BASED COMPENSATION” means any compensation
that is intended to qualify as “qualified performance-based compensation” as
described in Section 162(m)(4)(C) of the Code.
          (bb) “RESTRICTED STOCK” means Stock awarded to a Participant pursuant
to Article 6 that is subject to certain restrictions and to risk of forfeiture.
          (cc) “RESTRICTED STOCK UNIT” means a right to receive a share of Stock
during specified time periods pursuant to Article 8.
          (dd) “STOCK” means the common stock of the Company and such other
securities of the Company that may be substituted for Stock pursuant to
Article 11.
          (ee) “STOCK APPRECIATION RIGHT” or “SAR” means a right granted
pursuant to Article 7 to receive a payment equal to the excess of the Fair
Market Value of a specified number of shares of Stock on the date the SAR is
exercised over the Fair Market Value on the date the SAR was granted as set
forth in the applicable Award Agreement.
          (ff) “STOCK PAYMENT” means (a) a payment in the form of shares of
Stock, or (b) an option or other right to purchase shares of Stock, as part of
any bonus, deferred compensation or other arrangement, made in lieu of all or
any portion of the compensation, granted pursuant to Article 8.
          (gg) “SUBSIDIARY” means any corporation or other entity of which a
majority of the outstanding voting stock or voting power is beneficially owned
directly or indirectly by the Company.

5



--------------------------------------------------------------------------------



 



ARTICLE 3
SHARES SUBJECT TO THE PLAN
     3.1 Number of Shares.
          (a) The number of shares of Stock available for issuance under the
Plan shall be 10,000,000.
          (b) To the extent that an Award terminates, expires, or lapses for any
reason, any shares of Stock subject to the Award shall again be available for
the grant of an Award pursuant to the Plan. Additionally, any shares of Stock
tendered or withheld to satisfy the grant or exercise price or tax withholding
obligation pursuant to any Award shall again be available for the grant of an
Award pursuant to the Plan. To the extent permitted by applicable law or any
exchange rule, shares of Stock issued in assumption of, or in substitution for,
any outstanding awards of any entity acquired in any form of combination by the
Company or any Subsidiary shall not be counted against shares of Stock available
for grant pursuant to this Plan. If shares of Stock issued pursuant to Awards
are repurchased by the Company at no less than their original purchase price,
such shares of Stock shall become available for future grant under the Plan
(unless the Plan has terminated).
          (c) Notwithstanding the provisions of this Section 3.1, no shares of
Stock may again be optioned, granted or awarded if such action would cause an
Incentive Stock Option to fail to qualify as an Incentive Stock Option under
Code Section 422. The total number of shares of Stock that may be issued as
Incentive Stock Options is 10,000,000 shares.
     3.2 Stock Distributed. Any Stock distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Stock, treasury Stock
or Stock purchased on the open market.
ARTICLE 4
ELIGIBILITY AND PARTICIPATION
     4.1 Eligibility.
          (a) General. Persons eligible to participate in this Plan include
Employees, consultants to the Company or any Subsidiary and all members of the
Board, as determined by the Committee.
          (b) Foreign Participants. In order to assure the viability of Awards
granted to Participants employed in foreign countries, the Committee may provide
for such special terms as it may consider necessary or appropriate to
accommodate differences in local law, tax policy, or custom. Moreover, the
Committee may approve such supplements to, or amendments, restatements, or
alternative versions of, the Plan as it may consider necessary or appropriate
for such purposes without thereby affecting the terms of the Plan as in effect
for any other purpose; provided, however, that no such supplements, amendments,
restatements, or alternative versions shall increase the share limitations
contained in Sections 3.1 and 3.3 of the Plan.

6



--------------------------------------------------------------------------------



 



     4.2 Actual Participation. Subject to the provisions of the Plan, the
Committee may, from time to time, select from among all eligible individuals,
those to whom Awards shall be granted and shall determine the nature and amount
of each Award. No individual shall have any right to be granted an Award
pursuant to this Plan.
ARTICLE 5
STOCK OPTIONS
     5.1 General. The Committee is authorized to grant Options to Participants
on the following terms and conditions:
          (a) Exercise Price. The exercise price per share of Stock subject to
an Option shall be determined by the Committee and set forth in the Award
Agreement; provided that the exercise price for any Option shall not be less
than par value of a share of Stock on the date of grant.
          (b) Time And Conditions Of Exercise. The Committee shall determine the
time or times at which an Option may be exercised in whole or in part, provided
that the term of any Option granted under the Plan shall not exceed ten years,
and provided further, that in the case of a Non-Qualified Stock Option, such
Option shall be exercisable for one year after the date of the Participant’s
death. The Committee shall also determine the performance or other conditions,
if any, that must be satisfied before all or part of an Option may be exercised.
          (c) Payment. The Committee shall determine the methods by which the
exercise price of an Option may be paid, the form of payment, including, without
limitation, cash, promissory note bearing interest at such rate as is a market
rate of interest and which also precludes the imputation of interest under the
Code, shares of Stock held for longer than six months having a Fair Market Value
on the date of delivery equal to the aggregate exercise price of the Option or
exercised portion thereof, or other property acceptable to the Committee
(including through the delivery of a notice that the Participant has placed a
market sell order with a broker with respect to shares of Stock then issuable
upon exercise of the Option, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option exercise price, provided that payment of such
proceeds is then made to the Company upon settlement of such sale), and the
methods by which shares of Stock shall be delivered or deemed to be delivered to
Participants. Notwithstanding any other provision of the Plan to the contrary,
no Participant who is a member of the Board or an “executive officer” of the
Company within the meaning of Section 13(k) of the Exchange Act shall be
permitted to pay the exercise price of an Option in any method which would
violate Section 13(k).
          (d) Evidence Of Grant. All Options shall be evidenced by a written
Award Agreement between the Company and the Participant. The Award Agreement
shall include such additional provisions as may be specified by the Committee.
     5.2 Incentive Stock Options. Incentive Stock Options shall be granted only
to Employees and the terms of any Incentive Stock Options granted pursuant to
the Plan must comply with the following additional provisions of this
Section 5.2:
          (a) Exercise Price. The exercise price per share of Stock shall be set
by the Committee, provided that the exercise price for any Incentive Stock
Option shall not be less than 100% of the Fair Market Value on the date of
grant.

7



--------------------------------------------------------------------------------



 



          (b) Expiration Of Option. An Incentive Stock Option may not be
exercised to any extent by anyone after the first to occur of the following
events:
               (1) Ten years from the date it is granted, unless an earlier time
is set in the Award Agreement.
               (2) One year after the date of the Participant’s termination of
employment or service on account of Disability or death, unless in the case of
death a shorter or longer period is designated in the Award Agreement. Upon the
Participant’s Disability or death, any Incentive Stock Options exercisable at
the Participant’s Disability or death may be exercised by the Participant’s
legal representative or representatives, by the person or persons entitled to do
so pursuant to the Participant’s last will and testament, or, if the Participant
fails to make testamentary disposition of such Incentive Stock Option or dies in
testate, by the person or persons entitled to receive the Incentive Stock Option
pursuant to the applicable laws of descent and distribution.
               (3) Three months after the date of the Participant’s termination
of employment or service for any reason other than Disability or death, unless
the Participant dies during said three month period.
          (c) Individual Dollar Limitation. The aggregate Fair Market Value
(determined as of the time the Option is granted) of all shares of Stock with
respect to which Incentive Stock Options are first exercisable by a Participant
in any calendar year may not exceed $100,000 or such other limitation as imposed
by Section 422(d) of the Code, or any successor provision. To the extent that
Incentive Stock Options are first exercisable by a Participant in excess of such
limitation, the excess shall be considered Non-Qualified Stock Options.
          (d) Ten Percent Owners. An Incentive Stock Option shall be granted to
any individual who, at the date of grant, owns stock possessing more than ten
percent of the total combined voting power of all classes of Stock of the
Company only if such Option is granted at a price that is not less than 110% of
Fair Market Value on the date of grant and the Option is exercisable for no more
than five years from the date of grant.
          (e) Transfer Restriction. The Participant shall give the Company
prompt notice of any disposition of shares of Stock acquired by exercise of an
Incentive Stock Option within (1) two years from the date of grant of such
Incentive Stock Option or (2) one year after the transfer of such shares of
Stock to the Participant.
          (f) Expiration Of Incentive Stock Options. No Award of an Incentive
Stock Option may be made pursuant to this Plan after the tenth anniversary of
the Effective Date.
          (g) Right To Exercise. During a Participant’s lifetime, an Incentive
Stock Option may be exercised only by the Participant.
     5.3 Early Exercisability. The Committee may provide in the terms of a
Participant’s Award Agreement that the Participant may, at any time before the
Participant’s status as an Employee, member of the Board or consultant to the
Company terminates, exercise the Option(s) granted to such Participant in whole
or in part prior to the full vesting of the Option(s); provided, however, shares
of Stock acquired upon exercise of an Option which has not fully vested may be
subject to any forfeiture, transfer or other restrictions as the Committee may
determine in its sole discretion.

8



--------------------------------------------------------------------------------



 



ARTICLE 6
RESTRICTED STOCK AWARDS
     6.1 Grant of Restricted Stock. The Committee is authorized to make Awards
of Restricted Stock to any Participant selected by the Committee in such amounts
and subject to such terms and conditions as determined by the Committee. All
Awards of Restricted Stock shall be evidenced by a Restricted Stock Award
Agreement.
     6.2 Issuance and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions as the Committee may
impose (including, without limitation, limitations on the right to vote
Restricted Stock or the right to receive dividends on the Restricted Stock).
These restrictions may lapse separately or in combination at such times,
pursuant to such circumstances, in such installments, or otherwise, as the
Committee determines at the time of the grant of the Award or thereafter.
     6.3 Forfeiture. Except as otherwise determined by the Committee at the time
of the grant of the Award or thereafter, upon termination of employment or
service during the applicable restriction period, Restricted Stock that is at
that time subject to restrictions shall be forfeited; provided, however, that
the Committee may provide in any Restricted Stock Award Agreement that
restrictions or forfeiture conditions relating to Restricted Stock will be
waived in whole or in part in the event of terminations resulting from specified
causes, and the Committee may in other cases waive in whole or in part
restrictions or forfeiture conditions relating to Restricted Stock.
     6.4 Certificates For Restricted Stock. Restricted Stock granted pursuant to
the Plan may be evidenced in such manner as the Committee shall determine. If
certificates representing shares of Restricted Stock are registered in the name
of the Participant, certificates must bear an appropriate legend referring to
the terms, conditions, and restrictions applicable to such Restricted Stock, and
the Company may, at its discretion, retain physical possession of the
certificate until such time as all applicable restrictions lapse.
ARTICLE 7
STOCK APPRECIATION RIGHTS
     7.1 Grant of Stock Appreciation Rights. A Stock Appreciation Right may be
granted to any Participant selected by the Committee. A Stock Appreciation Right
may be granted (a) in connection and simultaneously with the grant of an Option,
(b) with respect to a previously granted Option, or (c) independent of an
Option. A Stock Appreciation Right shall be subject to such terms and conditions
not inconsistent with the Plan as the Committee shall impose and shall be
evidenced by an Award Agreement.
     7.2 Coupled Stock Appreciation Rights.
          (a) A Coupled Stock Appreciation Right (“CSAR”) shall be related to a
particular Option and shall be exercisable only when and to the extent the
related Option is exercisable.
          (b) A CSAR may be granted to a Participant for no more than the number
of shares subject to the simultaneously or previously granted Option to which it
is coupled.
          (c) A CSAR shall entitle the Participant (or other person entitled to
exercise the Option pursuant to the Plan) to surrender to the Company
unexercised a portion of the Option to which the CSAR relates (to the extent
then exercisable pursuant to its terms) and to receive from the Company in
exchange therefor an amount determined by multiplying the difference obtained by
subtracting the Option exercise

9



--------------------------------------------------------------------------------



 



price from the Fair Market Value of a share of Stock on the date of exercise of
the CSAR by the number of shares of Stock with respect to which the CSAR shall
have been exercised, subject to any limitations the Committee may impose.
     7.3 Independent Stock Appreciation Rights.
          (a) An Independent Stock Appreciation Right (“ISAR”) shall be
unrelated to any Option and shall have a term set by the Committee. An ISAR
shall be exercisable in such installments as the Committee may determine. An
ISAR shall cover such number of shares of Stock as the Committee may determine.
The exercise price per share of Stock subject to each ISAR shall be set by the
Committee; provided, however, that, the Committee in its sole and absolute
discretion may provide that the ISAR may be exercised subsequent to a
termination of employment or service, as applicable, or following a Change of
Control of the Company, or because of the Participant’s retirement, death or
disability, or otherwise.
          (b) An ISAR shall entitle the Participant (or other person entitled to
exercise the ISAR pursuant to the Plan) to exercise all or a specified portion
of the ISAR (to the extent then exercisable pursuant to its terms) and to
receive from the Company an amount determined by multiplying the difference
obtained by subtracting the exercise price per share of the ISAR from the Fair
Market Value of a share of Stock on the date of exercise of the ISAR by the
number of shares of Stock with respect to which the ISAR shall have been
exercised, subject to any limitations the Committee may impose.
     7.4 Payment and Limitations on Exercise.
          (a) Payment of the amounts determined under Section 7.2(c) and 7.3(b)
above shall be in cash, in Stock (based on its Fair Market Value as of the date
the Stock Appreciation Right is exercised) or a combination of both, as
determined by the Committee.
          (b) To the extent any payment under Section 7.2(c) or 7.3(b) is
effected in Stock it shall be made subject to satisfaction of all provisions of
Article 5 above pertaining to Options.
ARTICLE 8
OTHER TYPES OF AWARDS
     8.1 Performance Share Awards. Any Participant selected by the Committee may
be granted one or more Performance Share awards which may be denominated in a
number of shares of Stock or in a dollar value of shares of Stock and which may
be linked to any one or more of the Performance Criteria or other specific
performance criteria determined appropriate by the Committee, in each case on a
specified date or dates or over any period or periods determined by the
Committee. In making such determinations, the Committee shall consider (among
such other factors as it deems relevant in light of the specific type of award)
the contributions, responsibilities and other compensation of the particular
Participant.
     8.2 Dividend Equivalents.
          (a) Any Participant selected by the Committee may be granted Dividend
Equivalents based on the dividends declared on the shares of Stock that are
subject to any Award, to be credited as of dividend payment dates, during the
period between the date the Award is granted and the date the Award is
exercised, vests or expires, as determined by the Committee. Such Dividend
Equivalents shall be converted to cash or additional shares of Stock by such
formula and at such time and subject to such limitations as may be determined by
the Committee.

10



--------------------------------------------------------------------------------



 



          (b) Dividend Equivalents granted with respect to Options or SARs that
are intended to be Qualified Performance-Based Compensation shall be payable,
with respect to pre-exercise periods, regardless of whether such Option or SAR
is subsequently exercised.
     8.3 Stock Payments. Any Participant selected by the Committee may receive
Stock Payments in the manner determined from time to time by the Committee. The
number of shares shall be determined by the Committee and may be based upon the
Performance Criteria or other specific performance criteria determined
appropriate by the Committee, determined on the date such Stock Payment is made
or on any date thereafter.
     8.4 Restricted Stock Units. Any Participant selected by the Committee may
be granted an award of Restricted Stock Units in the manner determined from time
to time by the Committee. The number of Restricted Stock Units shall be
determined by the Committee and may be linked to the Performance Criteria or
other specific performance criteria determined to be appropriate by the
Committee, in each case on a specified date or dates or over any period or
periods determined by the Committee. Stock underlying a Restricted Stock Unit
will not be issued until the Restricted Stock Unit has vested, pursuant to a
vesting schedule or performance criteria set by the Committee. Unless otherwise
provided by the Committee, a Participant awarded Restricted Stock Units shall
have no rights as a Company stockholder with respect to such Restricted Stock
Units until such time as the Restricted Stock Units have vested and the Stock
underlying the Restricted Stock Units has been issued.
     8.5 Term. The term of any Award of Performance Shares, Dividend
Equivalents, Stock Payments or Restricted Stock Units shall be set by the
Committee in its discretion.
     8.6 Exercise or Purchase Price. The Committee may establish the exercise or
purchase price of any Award of Performance Shares, Restricted Stock Units or
Stock Payments; provided, however, that such price shall not be less than the
par value of a share of Stock, unless otherwise permitted by applicable state
law.
8.7 Exercise Upon Termination of Employment or Service. An Award of Performance
     Shares, Dividend Equivalents, Restricted Stock Units and Stock Payments
shall only be exercisable or payable while the Participant is an Employee,
consultant to the Company or a member of the Board, as applicable; provided,
however, that the Committee in its sole and absolute discretion may provide that
an Award of Performance Shares, Dividend Equivalents, Stock Payments or
Restricted Stock Units may be exercised or paid subsequent to a termination of
employment or service, as applicable, upon or following a Change of Control of
the Company, or because of the Participant’s retirement, death or disability, or
otherwise; provided, however, that any such provision with respect to
Performance Shares shall be subject to the requirements of Section 162(m) of the
Code that apply to Qualified Performance-Based Compensation.
     8.8 Form of Payment. Payments with respect to any Awards granted under this
Article 8 shall be made in cash, in Stock or a combination of both, as
determined by the Committee.
     8.9 Award Agreement. All Awards under this Article 8 shall be subject to
such additional terms and conditions as determined by the Committee and shall be
evidenced by a written Award Agreement.

11



--------------------------------------------------------------------------------



 



ARTICLE 9
PERFORMANCE-BASED AWARDS
     9.1 Purpose. The purpose of this Article 9 is to provide the Committee the
ability to qualify Awards other than Options and SARs and that are granted
pursuant to Articles 6 and 8 as Qualified Performance-Based Compensation. If the
Committee, in its discretion, decides to grant a Performance-Based Award to a
Covered Employee, the provisions of this Article 9 shall control over any
contrary provision contained in Articles 6 or 8; provided, however, that the
Committee may in its discretion grant Awards to Covered Employees that are based
on Performance Criteria or Performance Goals but that do not satisfy the
requirements of this Article 9.
     9.2 Applicability. This Article 9 shall apply only to those Covered
Employees selected by the Committee to receive Performance-Based Awards. The
designation of a Covered Employee as a Participant for a Performance Period
shall not in any manner entitle the Participant to receive an Award for the
period. Moreover, designation of a Covered Employee as a Participant for a
particular Performance Period shall not require designation of such Covered
Employee as a Participant in any subsequent Performance Period and designation
of one Covered Employee as a Participant shall not require designation of any
other Covered Employees as a Participant in such period or in any other period.
     9.3 Procedures With Respect to Performance-Based Awards. To the extent
necessary to comply with the Qualified Performance-Based Compensation
requirements of Section 162(m)(4)(C) of the Code, with respect to any Award
granted under Articles 6 and 8 which may be granted to one or more Covered
Employees, no later than ninety (90) days following the commencement of any
fiscal year in question or any other designated fiscal period or period of
service (or such other time as may be required or permitted by Section 162(m) of
the Code), the Committee shall, in writing, (i) designate one or more Covered
Employees, (ii) select the Performance Criteria applicable to the Performance
Period, (iii) establish the Performance Goals, and amounts of such Awards, as
applicable, which may be earned for such Performance Period, and (iv) specify
the relationship between Performance Criteria and the Performance Goals and the
amounts of such Awards, as applicable, to be earned by each Covered Employee for
such Performance Period. Following the completion of each Performance Period,
the Committee shall certify in writing whether the applicable Performance Goals
have been achieved for such Performance Period. In determining the amount earned
by a Covered Employee, the Committee shall have the right to reduce or eliminate
(but not to increase) the amount payable at a given level of performance to take
into account additional factors that the Committee may deem relevant to the
assessment of individual or corporate performance for the Performance Period.
     9.4 Payment of Performance-Based Awards. Unless otherwise provided in the
applicable Award Agreement, a Participant must be employed by the Company or a
Subsidiary on the day a Performance-Based Award for such Performance Period is
paid to the Participant. Furthermore, a Participant shall be eligible to receive
payment pursuant to a Performance-Based Award for a Performance Period only if
the Performance Goals for such period are achieved. In determining the amount
earned under a Performance-Based Award, the Committee may reduce or eliminate
the amount of the Performance-Based Award earned for the Performance Period, if
in its sole and absolute discretion, such reduction or elimination is
appropriate.
     9.5 Additional Limitations. Notwithstanding any other provision of the
Plan, any Award which is granted to a Covered Employee and is intended to
constitute Qualified Performance-Based Compensation shall be subject to any
additional limitations set forth in Section 162(m) of the Code (including any
amendment to Section 162(m) of the Code) or any regulations or rulings issued
thereunder that are requirements for qualification as qualified
performance-based compensation as described in Section 162(m)(4)(C) of the Code,
and the Plan shall be deemed amended to the extent necessary to conform to such
requirements.

12



--------------------------------------------------------------------------------



 



ARTICLE 10
PROVISIONS APPLICABLE TO AWARDS
     10.1 Stand-Alone and Tandem Awards. Awards granted pursuant to the Plan
may, in the discretion of the Committee, be granted either alone, in addition
to, or in tandem with, any other Award granted pursuant to the Plan. Awards
granted in addition to or in tandem with other Awards may be granted either at
the same time as or at a different time from the grant of such other Awards.
     10.2 Award Agreement. Awards under the Plan shall be evidenced by Award
Agreements that set forth the terms, conditions and limitations for each Award
which may include the term of an Award, the provisions applicable in the event
the Participant’s employment or service terminates, and the Company’s authority
to unilaterally or bilaterally amend, modify, suspend, cancel or rescind an
Award.
     10.3 Limits on Transfer. No right or interest of a Participant in any Award
may be pledged, encumbered, or hypothecated to or in favor of any party other
than the Company or a Subsidiary, or shall be subject to any lien, obligation,
or liability of such Participant to any other party other than the Company or a
Subsidiary. Except as otherwise provided by the Committee, no Award shall be
assigned, transferred, or otherwise disposed of by a Participant other than by
will or the laws of descent and distribution. The Committee by express provision
in the Award or an amendment thereto may permit an Award (other than an
Incentive Stock Option) to be transferred to, exercised by and paid to certain
persons or entities related to the Participant, including but not limited to
members of the Participant’s family, charitable institutions, or trusts or other
entities whose beneficiaries or beneficial owners are members of the
Participant’s family and/or charitable institutions, or to such other persons or
entities as may be expressly approved by the Committee, pursuant to such
conditions and procedures as the Committee may establish. Any permitted transfer
may be subject to the condition that the Committee receive evidence satisfactory
to it that the transfer is being made for estate and/or tax planning purposes
(or to a “blind trust” in connection with the Participant’s termination of
employment or service with the Company or a Subsidiary to assume a position with
a governmental, charitable, educational or similar non-profit institution) and
on a basis consistent with the Company’s lawful issue of securities.
     10.4 Beneficiaries. Notwithstanding Section 10.3, a Participant may, in the
manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and any Award Agreement
applicable to the Participant, except to the extent the Plan and Award Agreement
otherwise provide, and to any additional restrictions deemed necessary or
appropriate by the Committee. If the Participant is married and resides in a
community property state, a designation of a person other than the Participant’s
spouse as his beneficiary with respect to more than 50% of the Participant’s
interest in the Award shall not be effective without the prior written consent
of the Participant’s spouse. If no beneficiary has been designated or survives
the Participant, payment shall be made to the person entitled thereto pursuant
to the Participant’s will or the laws of descent and distribution. Subject to
the foregoing, a beneficiary designation may be changed or revoked by a
Participant at any time provided the change or revocation is filed with the
Committee.
     10.5 Stock Certificates. Notwithstanding anything herein to the contrary,
the Company shall not be required to issue or deliver any certificates
evidencing shares of Stock pursuant to the exercise of any Award, unless and
until the Board has determined, with advice of counsel, that the issuance and
delivery of such certificates is in compliance with all applicable laws,
regulations of governmental authorities and, if applicable, the requirements of
any exchange on which the shares of Stock are listed or traded. All Stock
certificates delivered pursuant to the Plan are subject to any stop-transfer
orders and other restrictions as the Committee deems necessary or advisable to
comply with federal, state, or foreign jurisdiction, securities or other laws,
rules and regulations and the rules of any national securities

13



--------------------------------------------------------------------------------



 



exchange or automated quotation system on which the Stock is listed, quoted, or
traded. The Committee may place legends on any Stock certificate to reference
restrictions applicable to the Stock. In addition to the terms and conditions
provided herein, the Board may require that a Participant make such reasonable
covenants, agreements, and representations as the Board, in its discretion,
deems advisable in order to comply with any such laws, regulations, or
requirements. The Committee shall have the right to require any Participant to
comply with any timing or other restrictions with respect to the settlement or
exercise of any Award, including a window-period limitation, as may be imposed
in the discretion of the Committee.
ARTICLE 11
CHANGES IN CAPITAL STRUCTURE
     11.1 Adjustments.
          (a) In the event of any stock dividend, stock split, combination or
exchange of shares, merger, consolidation, spin-off, recapitalization or other
distribution (other than normal cash dividends) of Company assets to
stockholders, or any other change affecting the shares of Stock or the share
price of the Stock, the Committee shall make such proportionate adjustments, if
any, as the Committee in its discretion may deem appropriate to reflect such
change with respect to (i) the aggregate number and type of shares that may be
issued under the Plan (including, but not limited to, adjustments of the
limitations in Sections 3.1 and 3.3); (ii) the terms and conditions of any
outstanding Awards (including, without limitation, any applicable performance
targets or criteria with respect thereto); and (iii) the grant or exercise price
per share for any outstanding Awards under the Plan.
          (b) In the event of any transaction or event described in
Section 11.1(a), the Committee, in its sole discretion, and on such terms and
conditions as it deems appropriate, either by the terms of the Award or by
action taken prior to the occurrence of such transaction or event and either
automatically or upon the Participant’s request, is hereby authorized to take
any one or more of the following actions whenever the Committee determines that
such action is appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended by the Company to be made available
under the Plan or with respect to any Award granted or issued under the Plan or
to facilitate such transaction or event:
               (1) To provide for either the purchase of any such Award for an
amount of cash equal to the amount that could have been obtained upon the
exercise of such Award or realization of the Participant’s rights had such Award
been currently exercisable or payable or fully vested or the replacement of such
Award with other rights or property selected by the Committee in its sole
discretion;
               (2) To provide that such Award shall be exercisable as to all
shares covered thereby, notwithstanding anything to the contrary in the Plan or
the provisions of such Award;
               (3) To provide that such Award be assumed by the successor or
survivor corporation or entity, or a parent or subsidiary thereof, or shall be
substituted for by similar options, rights or awards covering the stock of the
successor or survivor corporation or entity, or a parent or subsidiary thereof,
with appropriate adjustments as to the number and kind of shares and prices;
               (4) To make adjustments in the number and type of shares of Stock
(or other securities or property) subject to outstanding Awards, and/or in the
terms and conditions of (including the grant or exercise price), and the
criteria included in, outstanding Awards or Awards which may be granted in the
future; and

14



--------------------------------------------------------------------------------



 



               (5) To provide that immediately upon the consummation of such
event, such Award shall not be exercisable and shall terminate; provided, that
for a specified period of time prior to such event, such Award shall be
exercisable as to all shares of Stock covered thereby, and the restrictions
imposed under an Award Agreement upon some or all shares of Stock may be
terminated and, in the case of Restricted Stock, some or all shares of such
Restricted Stock may cease to be subject to repurchase or forfeiture,
notwithstanding anything to the contrary in the Plan or the provisions of such
Award Agreement.
          (c) With respect to Awards intended as Qualified Performance-Based
Compensation, no adjustment or action described in this Section 11.1 or in any
other provision of the Plan shall be authorized to the extent that such
adjustment or action would cause such Award to fail to so qualify under
Section 162(m)(4)(C), or any successor provisions thereto. No adjustment or
action described in this Section 11.1 or in any other provision of the Plan
shall be authorized to the extent that such adjustment or action would cause the
Plan to violate Section 422(b)(1) of the Code. Furthermore, no such adjustment
or action shall be authorized to the extent such adjustment or action would
result in short-swing profits liability under Section 16 or violate the
exemptive conditions of Rule 16b-3 unless the Committee determines that the
Award is not to comply with such exemptive conditions. The number of shares of
Stock subject to any Award shall always be rounded to the next whole number.
     11.2 No Other Rights. Except as expressly provided in the Plan, no
Participant shall have any rights by reason of any subdivision or consolidation
of shares of stock of any class, the payment of any dividend, any increase or
decrease in the number of shares of stock of any class or any dissolution,
liquidation, merger, or consolidation of the Company or any other corporation.
Except as expressly provided in the Plan or pursuant to action of the Committee
under the Plan, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number of shares
of Stock subject to an Award or the grant or exercise price of any Award.
ARTICLE 12
ADMINISTRATION
     12.1 Committee. Unless and until the Board delegates administration to a
Committee as set forth below, the Plan shall be administered by the Board. The
Board may delegate administration of the Plan to a Committee or Committees of
one or more members of the Board, and the term “Committee” shall apply to any
person or persons to whom such authority has been delegated. If administration
is delegated to a Committee, the Committee shall have, in connection with the
administration of the Plan, the powers theretofore possessed by the Board,
including the power to delegate to a subcommittee any of the administrative
powers the Committee is authorized to exercise (and references in this Plan to
the Board shall thereafter be to the Committee or subcommittee), subject,
however, to such resolutions, not inconsistent with the provisions of the Plan,
as may be adopted from time to time by the Board. Notwithstanding the foregoing,
however, from and after the Public Trading Date, a Committee of the Board shall
administer the Plan and the Committee shall consist solely of two or more
members of the Board each of whom is both an “outside director,” within the
meaning of Section 162(m) of the Code, and a Non-Employee Director. Within the
scope of such authority, the Board or the Committee may (i) delegate to a
committee of one or more members of the Board who are not “outside directors,”
within the meaning of Section 162(m) of the Code the authority to grant awards
under the Plan to eligible persons who are either (1) not then “covered
employees,” within the meaning of Section 162(m) of the Code and are not
expected to be “covered employees” at the time of recognition of income
resulting from such award or (2) not persons with respect to whom the Company
wishes to comply with Section 162(m) of the Code and/or (ii) delegate to a
committee of one or more members of the Board who are not Non-

15



--------------------------------------------------------------------------------



 



Employee Directors, the authority to grant awards under the Plan to eligible
persons who are not then subject to Section 16 of the Exchange Act. The Board
may abolish the Committee at any time and/or revest in the Board the
administration of the Plan. Appointment of Committee members shall be effective
upon acceptance of appointment. Committee members may resign at any time by
delivering written notice to the Board. Vacancies in the Committee may only be
filled by the Board.
     12.2 Action by the Committee. A majority of the Committee shall constitute
a quorum. The acts of a majority of the members present at any meeting at which
a quorum is present, and acts approved in writing by a majority of the Committee
in lieu of a meeting, shall be deemed the acts of the Committee. Each member of
the Committee is entitled to, in good faith, rely or act upon any report or
other information furnished to that member by any officer or other employee of
the Company or any Subsidiary, the Company’s independent certified public
accountants, or any executive compensation consultant or other professional
retained by the Company to assist in the administration of the Plan.
     12.3 Authority of Committee. Subject to any specific designation in the
Plan, the Committee has the exclusive power, authority and discretion to:
          (a) Designate Participants to receive Awards;
          (b) Determine the type or types of Awards to be granted to each
Participant;
          (c) Determine the number of Awards to be granted and the number of
shares of Stock to which an Award will relate;
          (d) Determine the terms and conditions of any Award granted pursuant
to the Plan, including, but not limited to, the exercise price, grant price, or
purchase price, any reload provision, any restrictions or limitations on the
Award, any schedule for lapse of forfeiture restrictions or restrictions on the
exercisability of an Award, and accelerations or waivers thereof, any provisions
related to non-competition and recapture of gain on an Award, based in each case
on such considerations as the Committee in its sole discretion determines;
provided, however, that the Committee shall not have the authority to accelerate
the vesting or waive the forfeiture of any Performance-Based Awards;
          (e) Determine whether, to what extent, and pursuant to what
circumstances an Award may be settled in, or the exercise price of an Award may
be paid in, cash, Stock, other Awards, or other property, or an Award may be
canceled, forfeited, or surrendered;
          (f) Prescribe the form of each Award Agreement, which need not be
identical for each Participant;
          (g) Decide all other matters that must be determined in connection
with an Award;
          (h) Establish, adopt, or revise any rules and regulations as it may
deem necessary or advisable to administer the Plan;
          (i) Interpret the terms of, and any matter arising pursuant to, the
Plan or any Award Agreement; and
          (j) Make all other decisions and determinations that may be required
pursuant to the Plan or as the Committee deems necessary or advisable to
administer the Plan.
     12.4 Decisions Binding. The Committee’s interpretation of the Plan, any
Awards granted pursuant

16



--------------------------------------------------------------------------------



 



to the Plan, any Award Agreement and all decisions and determinations by the
Committee with respect to the Plan are final, binding, and conclusive on all
parties.
ARTICLE 13
EFFECTIVE AND EXPIRATION DATE
     13.1 Effective Date. The Plan will be effective as of the date of the
Board’s initial adoption of the Plan (the “EFFECTIVE DATE”). The Plan will be
submitted for the approval of the Company’s stockholders within twelve months
after the Effective Date. Awards may be granted or awarded prior to such
stockholder approval, provided that such Awards shall not be exercisable, shall
not vest and the restrictions thereon shall not lapse prior to the time when the
Plan is approved by the stockholders, and provided further that if such approval
has not been obtained at the end of said twelve-month period, all Awards
previously granted or awarded under the Plan shall thereupon be canceled and
become null and void.
     13.2 Expiration Date. The Plan will expire on, and no Award may be granted
pursuant to the Plan after, the earlier of the tenth anniversary of (i) the
Effective Date or (ii) the date this Plan is approved by the Company’s
stockholders. Any Awards that are outstanding on the tenth anniversary of the
Effective Date shall remain in force according to the terms of the Plan and the
applicable Award Agreement. Each Award Agreement shall provide that it will
expire on the tenth anniversary of the date of grant of the Award to which it
relates.
ARTICLE 14
AMENDMENT, MODIFICATION, AND TERMINATION
     14.1 Amendment, Modification, and Termination. With the approval of the
Board, at any time and from time to time, the Committee may terminate, amend or
modify the Plan; provided, however, that to the extent necessary and desirable
to comply with any applicable law, regulation, or stock exchange rule, the
Company shall obtain stockholder approval of any Plan amendment in such a manner
and to such a degree as required.
     14.2 Awards Previously Granted. No termination, amendment, or modification
of the Plan shall adversely affect in any material way any Award previously
granted pursuant to the Plan without the prior written consent of the
Participant.
ARTICLE 15
GENERAL PROVISIONS
     15.1 No Rights to Awards. No Participant, employee, or other person shall
have any claim to be granted any Award pursuant to the Plan, and neither the
Company nor the Committee is obligated to treat Participants, employees, and
other persons uniformly.
     15.2 No Stockholders Rights. No Award gives the Participant any of the
rights of a stockholder of the Company unless and until shares of Stock are in
fact issued to such person in connection with such Award.
     15.3 Withholding. The Company or any Subsidiary shall have the authority
and the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, local and foreign taxes
(including the Participant’s FICA obligation) required by law to be

17



--------------------------------------------------------------------------------



 



withheld with respect to any taxable event concerning a Participant arising as a
result of this Plan. The Committee may in its discretion and in satisfaction of
the foregoing requirement allow a Participant to elect to have the Company
withhold shares of Stock otherwise issuable under an Award (or allow the return
of shares of Stock) having a Fair Market Value equal to the sums required to be
withheld. Notwithstanding any other provision of the Plan, the number of shares
of Stock which may be withheld with respect to the issuance, vesting, exercise
or payment of any Award (or which may be repurchased from the Participant of
such Award within six months after such shares of Stock were acquired by the
Participant from the Company) in order to satisfy the Participant’s federal,
state, local and foreign income and payroll tax liabilities with respect to the
issuance, vesting, exercise or payment of the Award shall be limited to the
number of shares which have a Fair Market Value on the date of withholding or
repurchase equal to the aggregate amount of such liabilities based on the
minimum statutory withholding rates for federal, state, local and foreign income
tax and payroll tax purposes that are applicable to such supplemental taxable
income.
     15.4 No Right to Employment or Services. Nothing in the Plan or any Award
Agreement shall interfere with or limit in any way the right of the Company or
any Subsidiary to terminate any Participant’s employment or services at any
time, nor confer upon any Participant any right to continue in the employ or
service of the Company or any Subsidiary.
     15.5 Unfunded Status of Awards. The Plan is intended to be an “unfunded”
plan for incentive compensation. With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or any Award
Agreement shall give the Participant any rights that are greater than those of a
general creditor of the Company or any Subsidiary.
     15.6 Indemnification. To the extent allowable pursuant to applicable law,
each member of the Committee or of the Board shall be indemnified and held
harmless by the Company from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by such member in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action or failure
to act pursuant to the Plan and against and from any and all amounts paid by him
or her in satisfaction of judgment in such action, suit, or proceeding against
him or her, provided he or she gives the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled pursuant to the Company’s Certificate of Incorporation or
Bylaws, as a matter of law, or otherwise, or any power that the Company may have
to indemnify them or hold them harmless.
     15.7 Relationship to Other Benefits. No payment pursuant to the Plan shall
be taken into account in determining any benefits pursuant to any pension,
retirement, savings, profit sharing, group insurance, welfare or other benefit
plan of the Company or any Subsidiary except to the extent otherwise expressly
provided in writing in such other plan or an agreement thereunder.
     15.8 Expenses. The expenses of administering the Plan shall be borne by the
Company and its Subsidiaries.
     15.9 Titles and Headings. The titles and headings of the Sections in the
Plan are for convenience of reference only and, in the event of any conflict,
the text of the Plan, rather than such titles or headings, shall control.
     15.10 Fractional Shares. No fractional shares of Stock shall be issued and
the Committee shall determine, in its discretion, whether cash shall be given in
lieu of fractional shares or whether such

18



--------------------------------------------------------------------------------



 



fractional shares shall be eliminated by rounding up or down as appropriate.
     15.11 Limitations Applicable to Section 16 Persons. Notwithstanding any
other provision of the Plan, the Plan, and any Award granted or awarded to any
Participant who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, the Plan and Awards granted or
awarded hereunder shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.
     15.12 Government And Other Regulations. The obligation of the Company to
make payment of awards in Stock or otherwise shall be subject to all applicable
laws, rules, and regulations, and to such approvals by government agencies as
may be required. The Company shall be under no obligation to register pursuant
to the Securities Act of 1933, as amended, any of the shares of Stock paid
pursuant to the Plan. If the shares paid pursuant to the Plan may in certain
circumstances be exempt from registration pursuant to the Securities Act of
1933, as amended, the Company may restrict the transfer of such shares in such
manner as it deems advisable to ensure the availability of any such exemption.
     15.13 Governing Law. The Plan and all Award Agreements shall be construed
in accordance with and governed by the laws of the State of Delaware.
     15.14 Compliance with California Securities Laws. To the extent required to
comply with Section 25102(o) of the California Corporations Code and the
regulations issued thereunder, if applicable, the provisions of Appendix I shall
apply to the Plan and any of the provisions contained in this Plan that are
inconsistent with such requirements and Appendix I, such provisions shall be
deemed null and void. The invalidity of any provision of this Plan shall not
affect the validity or enforceability of any other provision of this Plan, which
shall remain in full force and effect.
     15.15 Appendices. The Committee may approve such supplements to, or
amendments, or appendices to, the Plan as it may consider necessary or
appropriate for purposes of compliance with applicable laws or otherwise and
such supplements, amendments or appendices shall be considered a part of the
Plan; provided, however, that no such supplements, amendments or appendices
shall increase the share limitations contained in Sections 3.1 and 3.3 of the
Plan.

19



--------------------------------------------------------------------------------



 



APPENDIX I
TO
SPECTRUM PHARMACEUTICALS, INC.
2003 AMENDED AND RESTATED INCENTIVE AWARD PLAN
CALIFORNIA STATE SECURITIES LAW COMPLIANCE
     Notwithstanding anything to the contrary contained in the Plan, the
provisions set forth in this Appendix shall apply to all Awards granted under
the Spectrum Pharmaceuticals, Inc. 2003 Amended and Restated Incentive Award
Plan (the “PLAN”) to residents of California (i) at any time when the Stock is
not a “covered security” as defined in Section 18(b)(1) of the Securities Act of
1933, as amended (the “Securities Act”), and (ii) for which the exemption under
Section 25102(f) of the California Corporations Code is not otherwise available.
This Appendix shall be of no force or effect at any time when the Company’s
common stock is a “covered security” as defined in Section 18(b)(1) of the
Securities Act. Definitions as set out in Section 2 of the Plan are applicable
to this Appendix.
     The purpose of this Appendix is to set forth those provisions of the Plan
necessary to comply with Section 25102(o) of the California Corporations Code
and the regulations issued thereunder. If any of the provisions contained in
this Appendix are inconsistent with such requirements, such provisions shall be
deemed null and void. The invalidity of any provision of this Appendix shall not
affect the validity or enforceability of any other provision of this Appendix,
which shall remain in full force and effect.
     1.1 Term of Awards. The term of each Award shall be no more than ten years
from the date of grant thereof.
     2.1 Award Exercise or Purchase Price. Except as provided in Article 11, the
per share exercise or purchase price for the Stock to be issued upon exercise of
an Award shall be such price as is determined by the Administrator, but shall be
subject to the following:
     In the case of an Award:
          (a) granted to a Participant who, at the time of grant of such Award,
owns stock representing more than 10% of the voting power of all classes of
stock of the Company or any parent (as defined in Section 175 of the California
Corporations Code) or Subsidiary, the per share exercise or purchase price shall
be no less than 110% of the Fair Market Value per share on the date of the grant
(100% in the case of an Award other than an Option); and
          (b) granted to any other Participant, the per share exercise or
purchase price shall be no less than 85% of the Fair Market Value per share on
the date of grant.
     Notwithstanding the foregoing, Awards may be granted with a per share
exercise or purchase price other than as required above pursuant to a merger or
other corporate transaction.
     3.1 Exercisability. Except with regard to Awards granted to officers,
directors, managers or consultants, in no event shall an Award granted hereunder
become vested and exercisable at a rate of less than 20% per year over five
years from the date the Award is granted, subject to reasonable conditions, such
as continuing to be a service provider.

20



--------------------------------------------------------------------------------



 



     4.1 Exercisability Following Termination of Relationship as a Service
Provider.
          (a) Termination Other Than Death or Disability. If a Participant’s
employment or service terminates for any reason other than by reason of the
Participant’s disability or death, such Participant may exercise his or her
Award within such period of time as is specified in the Award Agreement to the
extent that the Award is vested on the date of termination; provided, however,
that such period of time shall not be less than thirty days (but in no event
later than the expiration of the term of the Award as set forth in the Award
Agreement). In the absence of a specified time in the Award Agreement, the
Option shall remain exercisable for three months following the Participant’s
termination.
          (b) Disability of Participant. If a Participant’s employment or
service terminates as a result of the Participant’s disability, the Participant
may exercise his or her Award within such period of time as is specified in the
Award Agreement to the extent the Award is vested on the date of termination;
provided, however, that such period of time shall not be less than six months
(but in no event later than the expiration of the term of such Award as set
forth in the Award Agreement). In the absence of a specified time in the Award
Agreement, the Award shall remain exercisable for twelve months following the
Holder’s termination.
          (c) Death. If a Participant’s employment or service terminates as a
result of the Participant’s death, the Award may be exercised within such period
of time as is specified in the Award Agreement; provided, however, that such
period of time shall not be less than six months (but in no event later than the
expiration of the term of such Award as set forth in the Notice of Grant), by
the Participant’s estate or by a person who acquires the right to exercise the
Award by bequest or inheritance, but only to the extent that the Award is vested
on the date of death. In the absence of a specified time in the Award Agreement,
the Award shall remain exercisable for twelve months following the Participant’s
termination.
     5.1 Repurchase Provisions. In the event the Committee provides that the
Company may repurchase Stock acquired upon exercise of an Award upon the
occurrence of certain specified events, including, without limitation,
termination of a Participant’s employment or service, divorce, bankruptcy or
insolvency, then any such repurchase right shall be set forth in the applicable
Award Agreement or in another agreement referred to in such agreement and, to
the extent required by Section 260.140.41 and Section 260.140.42 of Title 10 of
the California Code of Regulations, any such repurchase right set forth in an
Award granted to a person who is not an officer, director, manager or consultant
shall be upon the following terms: (i) if the repurchase option gives the
Company the right to repurchase the shares upon the Participant’s termination of
employment or service at not less than the Fair Market Value of the shares to be
purchased on the date of termination of employment or service, then the right to
repurchase shall be exercised for cash or cancellation of purchase money
indebtedness for the shares within ninety days of termination of employment or
service (or in the case of shares issued upon exercise of Awards after such date
of termination, within ninety days after the date of the exercise) or such
longer period as may be agreed to by the Administrator and the Participant and;
(ii) if the repurchase option gives the Company the right to repurchase the
Stock upon the Participant’s termination of employment or service at the
original purchase price for such Stock, then (A) the right to repurchase at the
original purchase price shall lapse at the rate of at least 20% of the shares
per year over five (5) years from the date the Award is granted (without respect
to the date the Award was exercised or became exercisable) and (B) the right to
repurchase shall be exercised for cash or cancellation of purchase money
indebtedness for the shares within ninety days of termination of employment or
service (or, in the case of shares issued upon exercise of Awards, after such
date of termination, within ninety days after the date of the exercise) or such
longer period as may be agreed to by the Company and the Participant.
     6.1 Information Rights. To the extent required by Section 260.140.46 of
Title 10 of the California Code of Regulations, the Company shall provide to
each Participant and to each individual who acquires

21



--------------------------------------------------------------------------------



 



Stock pursuant to the Plan, not less frequently than annually during the period
such Participant has one or more Awards outstanding, and, in the case of an
individual who acquires Stock pursuant to the Plan, during the period such
individual owns such Stock, copies of annual financial statements.
Notwithstanding the preceding sentence, the Company shall not be required to
provide such statements to key employees whose duties in connection with the
Company assure their access to equivalent information.
     7.1 Transferability. No Award shall be assigned, transferred, or otherwise
disposed of by a Participant other than by will or the laws of descent and
distribution or, with respect to Awards other than Incentive Stock Options, as
permitted by Rule 701 of the Securities Act.
     8.1 Limitation on Number of Shares. At no time shall the total number of
shares of Stock issuable upon exercise of all outstanding Options under the Plan
and any shares of Stock provided for under any bonus or similar plan or
agreement of the Company exceed 30% of the then-outstanding shares of Stock of
the Company, as calculated pursuant to Section 260.140.45 of Title 10 of the
California Code of Regulations, unless a percentage higher than 30% is approved
by at least two-thirds of the outstanding securities of the Company entitled to
vote. The number of shares of Stock which may be issued or transferred pursuant
to Awards under the Plan shall be reduced to the extent necessary to comply with
this provision.

22